Citation Nr: 1716954	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The matter was later transferred to the jurisdiction of the RO in St. Petersburg, Florida.


FINDING OF FACT

On November 17, 2016 and again on December 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal on the issue of entitlement to service connection for obstructive sleep apnea (OSA) was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for obstructive sleep apnea (OSA) has been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016).

On November 17, 2016, prior to the promulgation of a decision in the appeal, the Board received a November 7, 2016 letter from the Veteran regarding the Veteran's unequivocal intention to withdraw the appeal for service connection for obstructive sleep apnea (OSA).  The letter was dated prior to the Veteran's November 15, 2016 travel board hearing on this issue, for which he failed to appear.  On November 15, 2016 a failure to appear notice was issued providing that the hearing could be rescheduled if a motion to show good cause was filed within 15 days.  There is no such motion in the record.  

On December 5, 2016, prior to the promulgation of a decision in the appeal, VA received notification by phone call from the Veteran regarding withdrawing the appeal for service connection for obstructive sleep apnea (OSA).  The phone call was memorialized in a December 5, 2016 Report of General Information, stating that the "veteran is withdrawing appeal and resubmitting under new classification."
A February 9, 2017 brief was submitted by the Veteran's representative arguing for entitlement to service connection for obstructive sleep apnea (OSA), without making reference to the Veteran's contrary position taken and evidenced in the record.

The Board finds that the Veteran has withdrawn the appeal and there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for obstructive sleep apnea (OSA) is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


